Case 0:18-cv-61651-BB Document 33 Entered on FLSD Docket 12/10/2018 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-61651-BLOOM/Valle

 LORENA ZAVALA and
 LUCIANO CASTRO,

        Plaintiffs,

 v.

 SELECT PORTFOLIO SERVICING INC,

       Defendants.
 ________________________________________/

                      ORDER OF DISMISSAL WITHOUT PREJUDICE

        THIS CAUSE is before the Court upon a sua sponte review of the record. Plaintiffs

 Lorena Zavala and Luciano Castro initiated this lawsuit on July 19, 2018. ECF No. [1]. On

 September 4, 2018, Defendant Select Portfolio Servicing Inc. filed a Motion to Dismiss

 Plaintiffs’ Complaint for failure to state a cause of action. ECF No. [13]. On November 28,

 2018, the Court granted Plaintiffs’ Motion to Dismiss, permitting Plaintiffs to file an Amended

 Complaint no later than December 7, 2018. ECF No. [32]. To date, Plaintiffs have not filed an

 Amended Complaint, nor have they sought an extension of time to do so.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The above-styled action is DISMISSED WITHOUT PREJUDICE.

          2. The Clerk of Court is directed to CLOSE this case.

          3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

              all pending motions are DENIED as moot, and all deadlines are TERMINATED.
Case 0:18-cv-61651-BB Document 33 Entered on FLSD Docket 12/10/2018 Page 2 of 2
                                                   Case No. 18-cv-61651-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, this 10th day of December,

 2018.



                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                          2
